     Case 1:18-cv-01065-DAD-BAM Document 46 Filed 06/25/20 Page 1 of 1

 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    ETUATE SEKONA,                                     Case No. 1:18-cv-01065-NONE-BAM (PC)
 9                       Plaintiff,                      ORDER REGARDING STIPULATION FOR
                                                         VOLUNTARY DISMISSAL WITH
10            v.                                         PREJUDICE
11    ZEPP,                                              (ECF No. 45)
12                       Defendant.
13

14          Plaintiff Etuate Sekona (“Plaintiff”) is a state prisoner proceeding pro se and in forma

15   pauperis in this civil rights action under 42 U.S.C. § 1983. This action is currently in discovery,

16   and there are no pending motions.

17          Currently before the Court is a stipulation for voluntary dismissal of this action with

18   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), filed by defense counsel.

19   (ECF No. 45.) The stipulation is signed and dated by Plaintiff and counsel for Defendant Zepp,

20   and indicates that each party shall bear its own litigation costs and attorney’s fees.

21          Accordingly, this action is terminated by operation of law without further order from the

22   Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to terminate all pending

23   motions and deadlines and close this case.
     IT IS SO ORDERED.
24

25      Dated:     June 25, 2020                                /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
